ORDER
Considering the foregoing motion alleging that the plaintiff-relator and the defendants have agreed to a compromise settlement of all claims asserted in this suit, and that relator has abandoned his application for writs pending in this Court and the parties wish that the Court remand it to the Sixteenth Judicial District Court for Iberia Parish, Louisiana so that it will be vested with jurisdiction to make findings of fact and render Reasons for Judgment and Judgment and thereby permitting relator to consummate the settlement of his claims and grant a valid release, this Court finding the parties are entitled'to an order as prayed for;
It is ordered that the application for writ of certiorari, mandamus and prohibition filed by John Istre herein is abandoned and is hereby recalled and dismissed;
It is further ordered that this case be and it is hereby remanded to the Sixteenth Judicial District Court for Iberia Parish, Louisiana for the purpose of making findings of fact and rendering Reasons For Judgment and Judgment in favor of plaintiff in accordance therewith, in order that plaintiff-relator may compromise and settle all of his claims against the defendants herein and execute valid release of said defendants from liability.
Former decision, 228 So.2d 485.